been resolved. Accordingly we conclude we lack jurisdiction over this
                       appeal and we
                                   ORDER this appeal DISMISSED.




                                                           Saitta




                                                                       tekeit
                                                           Pickering P



                       cc:   Hon. Elliott A. Sattler, District Judge
                             David P. Woods
                             Karen L. Woods
                             Akerman LLP/Las Vegas
                             Washoe District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                             2
(0) I 947A    °C/Z1P